Dismissed and Opinion Filed September 4, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00973-CV

                       IN RE LOWELL DEQUINCY GREEN, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F89-97008-HT

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Bridges
       In this original proceeding, relator seeks a writ of habeas corpus to reform a 1989 judgment

from the 283rd Judicial District Court of Dallas County and a 2013 judgment from the 54th Judicial

District Court of McLennan County.        Relator complains that the McLennan County court

improperly stacked the two judgments and, as a result, his sentence changed from a thirty-year

sentence to a life sentence. We dismiss this proceeding for want of jurisdiction.

       This proceeding is a collateral attack on a final conviction and, therefore, falls within the

scope of a post-conviction writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Only the Texas Court of

Criminal Appeals has jurisdiction in final, post-conviction felony proceedings. Id; Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding); In re McAfee,

53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). Further, we lack
writ jurisdiction over the McLennan County court. See TEX. GOV’T CODE 22.221. Accordingly,

we dismiss this proceeding for want of jurisdiction.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE


180973F.P05




                                               –2–